Appeal from a judgment of the Supreme Court (Lamont, J.), entered December 28, 2004 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request to participate in a temporary work release program.
Petitioner commenced this CPLR article 78 proceeding challenging the February 2004 denial of his application for participation in a temporary work release program. The Attorney General has advised this Court that petitioner has since been released on parole. Inasmuch as petitioner is no longer incarcerated and can no longer be affected by the determination denying his temporary work release application, this appeal must be dismissed as moot (see Matter of Muhammad v Recore, 251 AD2d 800 [1998]; Matter of Volin v Goord, 246 AD2d 702, 703 [1998]).
Cardona, P.J., Peters, Spain, Mugglin and Rose, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.